DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12-14, 16-18, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US Patent Number 9434279).
Regarding claims 1 and 12, Williams discloses a child safety seat comprising: a base (104) installable on a seat of a vehicle; a seat body (102) movably, detachably, or fixedly disposed on the base and for accommodating a child; and a tether assembly (various embodiments; see at least Figures 11 and 12) for securing the base on the seat of the vehicle, the tether assembly comprising: a tether driving component (230’ or 330 for instance) movably disposed on the base and including a handle part (238B’ or 332B for instance), the tether driving component being extendable relative to the base to a used position and retractable relative to the base to a stored position while the seat body is disposed on the base, the handle part of the tether driving component in the used position being higher than the handle part of the tether driving component in the stored position relative to the seat body along a vertical direction (see used position in Figure 11 and/or 15, stored position in Figure 12 and/or 16 for instance); a tether anchor (of a member 254 or 340) engagable with the vehicle; and a tether strap (associated with 254 and/or 340; see at least Figures 15 16 showing a strap above the fastener) connected to the tether anchor and associated with the handle part of the tether driving component (they are linked).
Regarding claims 2 and 13, Williams further discloses the base is formed in an L-shaped structure and comprises a first portion and a second portion, the first portion and the second portion respectively abut against a seatback and a seat pan of the seat of the vehicle (this is the general arrangement; see figures), and the tether driving component is movably disposed on the first portion of the base.  
Regarding claims 3, 14, 21, and 22, Williams further discloses an accommodating chamber is formed inside the first portion of the base, an accommodating recess is formed on an upper periphery on the first portion of the base, and the tether driving component is partially received inside the accommodating chamber and partially exposed out of the accommodating recess (with a chamber and recess formed at a rear of 104 around 230’, 330, this is the general arrangement; see figures), and/or the base defines an accommodating chamber, and wherein at least a portion of the tether driving component is extendable out of the accommodating chamber to a used position, and retractable into the accommodating chamber to a stored position (as above; see figures).
Regarding claim 5, Williams further discloses a recess is formed on an outer side of the first portion of the base for accommodating the tether anchor (i.e. at a rear; see figures).
Regarding claim 6, Cohen further discloses the base further comprises at least one lower anchor (other member 254 or 340) disposed on a connection of the first portion and the second portion (at least indirectly).  
Regarding claims 7 and 16, Cohen further discloses the tether driving component is slidably or pivotally disposed on the base (it is at least slidable relative to the base).
Regarding claims 8 and 17, Cohen further discloses the tether assembly further comprises a releasing mechanism (138 and/or 344 for instance) for allowing and restraining a sliding movement or a pivoting movement of the tether driving component relative to the base.  
Regarding claims 9 and 18, Cohen further discloses the handle part is connected to the tether strap and at least one moving part connected to the handle part and slidably or pivotally disposed on the base (various components would meet these limitations; with 238B’ or 332B as the handle for instance, lower, latching, and/or tether components could be the moving part).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.  Williams discloses a seat and assembly as explained above including a handle part and moving part generally arranged as in claims 4 and 15 (see the rejections of claims 9 and 18, etc. above), but may not clearly disclose the shape and coverage arrangements as claimed or a recess located as in claim 5.  However, changes in size, shape, and arrangement of components require only routine skill in the art, and Williams discloses various covered components and anchor accommodating recesses.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide arrangement as claimed based on normal variation to improve fit, function, and convenience for various users.

Claims 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Cohen et al. (US Patent Application Publication Number 2016/0332542).  Williams discloses a seat and assembly as explained above including a telescopic part and a handle part (at least of the tether driving component) but does not clearly disclose a plurality of telescopic portions or extending/retracting of the tether strap.  Such arrangements are well-known as shown by Cohen who discloses a related device including a telescopic part (2003 and at least portions 2030) and a handle part (2008 for instance), the telescopic part comprises a plurality of telescopic portions movably connected to each other in a telescopic manner (the connection at 2030 has a plurality of telescopic portions), and the handle part is connected to a tether strap and one of the Page 15 of 18plurality of the telescopic portions away from a base, as well as a tether strap that is extendable and retractable relative to a tether driving component (this is the general arrangement).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide telescopic portions and a strap as taught by Cohen in Williams’ device because this could improve fit, function, and convenience for various users.
Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Williams fails to teach a tether strap and anchor connected and associated with the handle part and the used and stored positions as claimed.  However, as set forth above, Williams is viewed as disclosing such an arrangement.  That is, Figures 15 and 16 show a strap connected to the anchor, while the arrangement is associated with the handle part as they are connected to the same members (and would be “associated” with one another as part of the same device).  Further, used and stored positions (see Figures 11, 12, 15, and 16 for instance) are disclosed as explained above that meet the limitations (and note that Applicant’s arguments suggesting other figures as the relevant positions are moot).  Accordingly, the rejections have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636